Citation Nr: 1547282	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement under the provisions of 38 U.S.C. Chapter 33 (Post 9/11 GI Bill or Post-9/11 Educational Assistance) for course expenses incurred in October 2011 in pursuit of a dental technician certificate in the State of Florida.  

[An appealed issue regarding an increased initial rating for iritis, bilateral eyes, is the subject of a separate decision issued with this decision under a different docket number]. 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.       


FINDING OF FACT

The Veteran has not requested reimbursement for a license or certification test, and there is no provision in law to reimburse the Veteran for training as he has requested.  


CONCLUSION OF LAW

The criteria for reimbursement for a license or certification examination are not met.  38 U.S.C.A. § 3315 (West 2014); 38 C.F.R. §§ 21.9560, 21.9665 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  38 C.F.R. §§ 21.1031(b), 21.1032(d) (2015).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Veterans who are entitled to educational assistance under the Post-9/11 GI Bill, as in this case, are entitled to receive a reimbursement of the lesser of the fee charged for taking a licensing and certification test or $2,000.  38 C.F.R. § 21.9665 (2015).  In this case, the Veteran has not asked for reimbursement for taking a licensing or certification test.  Instead, he requests reimbursement for training.  Specifically, he claims that $365 he spent on a course titled "Basic Radiology Skills for the Dental Auxiliary", which he took in October 2011, should be reimbursed.  In his October 2012 VA Form 9, the Veteran asked, "[w]hy not cover very important course or any prerequisites" that are necessary to become a dental technician in the State of Florida?  

The Board is sympathetic to the Veteran's request.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Inasmuch as the applicable VA regulations do not provide for reimbursement of training courses in pursuit of a certificate to be a dental technician, and the Veteran is not seeking reimbursement for the actual certification test, his claim must be denied.  


ORDER

Entitlement to reimbursement under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill or Post-9/11 Educational Assistance) for course expenses incurred in October 2011 in pursuit of a dental technician certificate in the State of Florida is denied.  
  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


